        Case 3:19-md-02913-WHO Document 1363 Filed 02/03/21 Page 1 of 5



 1

 2

 3

 4

 5

 6

 7

 8

 9                            UNITED STATES DISTRICT COURT

10                          NORTHERN DISTRICT OF CALIFORNIA

11                                SAN FRANCISCO DIVISION

12   IN RE: JUUL LABS, INC., MARKETING         )   Case No. 3:19-MD-2913-WHO
     SALES PRACTICE AND PRODUCTS               )
13   LIABILITY LITIGATION                      )   The Honorable William H. Orrick
                                               )
14                                             )   [PROPOSED] ORDER GRANTING JLI’S
                                               )   MOTION TO DISMISS WITHOUT
15                                             )   PREJUDICE FOR FAILURE TO SUBMIT
                                               )   DISCOVERY REQUIRED BY CASE
16                                             )   MANAGEMENT ORDER NO. 8
     This Document Relates to All Plaintiffs   )
17   Identified in Exhibit A                   )   This Document Relates To: All Actions
                                               )
18                                             )   The Hon. William H. Orrick
                                               )
19                                             )

20

21

22

23

24

25

26

27

28


     [PROPOSED] ORDER                                                  CASE NO. 3:19-md-2913-WHO
        Case 3:19-md-02913-WHO Document 1363 Filed 02/03/21 Page 2 of 5



1           Before the Court is the Motion by Defendant Juul Labs, Inc. to Dismiss the Complaints filed

2    by All Plaintiffs Identified in Exhibit A (the “Motion to Dismiss”) in the above referenced,

3    consolidated actions. Having considered the motion and arguments of the parties, and with good cause

4    appearing therefore, the Court hereby GRANTS the Motion to Dismiss and DISMISSES the

5    Complaints filed by all plaintiffs identified in Exhibit A without prejudice.

6           This Order resolves motions at Docket Nos. 1161, 1167, 1169, 1178 in main MDL Docket.

7     IT IS SO ORDERED.
8
      Dated: February 3, 2021
9
10
11                                                               The Honorable William H. Orrick
                                                                 United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                        1
     [PROPOSED] ORDER                                                                CASE NO. 3:19-md-02913
Case 3:19-md-02913-WHO Document 1363 Filed 02/03/21 Page 3 of 5




               Exhibit A
                   Case 3:19-md-02913-WHO Document 1363 Filed 02/03/21 Page 4 of 5




                                                                                                                Date
                                                                        Date on
                                                                                                              Notice of
         Case                                                            MDL        Extension    Discovery
Count                      Case             Plaintiff      Counsel                                            Overdue
        Number                                                           2913       Granted     Outstanding
                                                                                                              Discovery
                                                                        Docket
                                                                                                               Served
                           Betsy
                                                          The Simon
        3:20-cv-      Rothenberger v.     Rothenberger,
  1                                                       Law Firm,     9/25/2020      No          PFS        12/28/2020
         06702       Juul Labs, Inc. et       Betsy
                                                             P.C.
                             al.
                     Brittany Kramer                      The Simon
        3:20-cv-                            Kramer,
  2                  v. Juul Labs, Inc.                   Law Firm,     9/23/2020      No          PFS        12/28/2020
         06597                              Brittany
                           et al.                            P.C.
                                                          The Simon
        3:20-cv-     Josh Lee v. Juul
  3                                         Lee, Josh     Law Firm,     9/24/2020      No          PFS        12/28/2020
         06688       Labs, Inc. et al.
                                                             P.C.
                      Lindsay Saylor,
                     individually, and                     Beasley
                        as the legal                      Allen Crow
        3:20-cv-
  4                   Guardian of her         L.S.         Methvin      9/22/2020      No          PFS        12/28/2020
         06593
                     minor child, L.S.                     Portis &
                     v. Juul Labs, Inc.                   Miles, LLC
                            et al.
                    Reynaldo Mora v.                      The Simon
        3:20-cv-                             Mora,
  5                 Juul Labs, Inc. et                    Law Firm,     9/25/2020      No          PFS        12/28/2020
         06699                              Reynaldo
                             al.                             P.C.
                     Sarah Thomas v.                      The Simon
        3:20-cv-                            Thomas,
  6                 Juul Labs, Inc. et                    Law Firm,     9/21/2020      No          PFS        12/28/2020
         06553                               Sarah
                             al.                             P.C.
                       Scotty Vigil v.                    The Simon
        3:20-cv-
  7                 Juul Labs, Inc. et    Vigil, Scotty   Law Firm,     9/21/2020      No          PFS        12/28/2020
         06575
                             al.                             P.C.
                        Siba Alnass,
                      Levija Altman,                        Crueger
                     Jonah Goldberg,                       Dickinson
        3:20-cv-    Samuel Trautman,                       LLC; Greg
  8                                       Alnass, Siba                  9/21/2020      No          PFS        12/28/2020
         06770        Stephen Tubek,                        Coleman
                    and Tyler Wood v.                     Law; Wexler
                    Juul Labs, Inc. et                    Wallace LLP
                             al.
                        Siba Alnass,
                      Levija Altman,                        Crueger
                     Jonah Goldberg,                       Dickinson
        3:20-cv-    Samuel Trautman,        Altman,        LLC; Greg
  9                                                                     9/21/2020      No          PFS        12/28/2020
         06770        Stephen Tubek,        Levija          Coleman
                    and Tyler Wood v.                     Law; Wexler
                    Juul Labs, Inc. et                    Wallace LLP
                             al.
                   Case 3:19-md-02913-WHO Document 1363 Filed 02/03/21 Page 5 of 5




                                                                                                               Date
                                                                       Date on
                                                                                                             Notice of
         Case                                                           MDL        Extension    Discovery
Count                     Case            Plaintiff      Counsel                                             Overdue
        Number                                                          2913       Granted     Outstanding
                                                                                                             Discovery
                                                                       Docket
                                                                                                              Served
                       Siba Alnass,
                      Levija Altman,                     Crueger
                     Jonah Goldberg,                    Dickinson
        3:20-cv-    Samuel Trautman,      Goldberg,     LLC; Greg
 10                                                                    9/21/2020      No          PFS        12/28/2020
         06770        Stephen Tubek,       Jonah         Coleman
                    and Tyler Wood v.                  Law; Wexler
                    Juul Labs, Inc. et                 Wallace LLP
                            al.
                       Siba Alnass,
                      Levija Altman,                     Crueger
                     Jonah Goldberg,                    Dickinson
        3:20-cv-    Samuel Trautman,       Tubek,       LLC; Greg
 11                                                                    9/21/2020      No          PFS        12/28/2020
         06770        Stephen Tubek,       Stephen       Coleman
                    and Tyler Wood v.                  Law; Wexler
                    Juul Labs, Inc. et                 Wallace LLP
                            al.
                       Siba Alnass,
                      Levija Altman,                     Crueger
                     Jonah Goldberg,                    Dickinson
        3:20-cv-
                    Samuel Trautman,                    LLC; Greg
 12      06770                           Wood, Tyler                   9/21/2020      No          PFS        12/28/2020
                      Stephen Tubek,                     Coleman
                    and Tyler Wood v.                  Law; Wexler
                    Juul Labs, Inc. et                 Wallace LLP
                            al.
                                                          Levin,
                                                       Papantonio,
                                                         Thomas,
                    Thomas Anders v.
        3:20-cv-                           Anders,       Mitchell,
 13                 Juul Labs, Inc. et                                 9/21/2020      No          PFS        12/28/2020
         06653                             Thomas       Rafferty &
                           al.
                                                       Proctor P.A.;
                                                         Wagner
                                                        Reese, LLP
